Exhibit 10.14






PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of September 30, 2016 (“Effective Date”), by and between STORE CAPITAL
ACQUISITIONS, LLC, a Delaware limited liability company (“Purchaser”) and IEC
Electronics Corp -- Albuquerque (formerly known as General Technology
Corporation), a New Mexico corporation (“Seller”). Except as otherwise expressly
defined herein, capitalized terms will have the meanings set forth on Exhibit A
attached hereto and incorporated herein by this reference. For and in
consideration of the mutual covenants and promises hereinafter set forth, the
parties hereby mutually covenant and agree as follows:


ARTICLE I


PURCHASE OF PROPERTY


Section 1.01. Agreement to Purchase. Purchaser agrees to purchase, and Seller
agrees to sell, in accordance with the terms, conditions and stipulations set
forth in this Agreement (the “Transaction”), all of Seller’s right, title and
interest in and to (a) the Ground Lease with respect to the parcel or parcels of
real property, as more particularly described on Exhibit B attached hereto, and
any and all improvements thereon and appurtenances thereto (collectively, the
“Real Property”); (b) all fixtures affixed thereto, but excluding any machinery,
equipment and trade fixtures used in connection with Seller’s business
operations and other personal property owned or leased by Seller; (c) all plans,
specifications and studies pertaining to the Real Property in Seller’s
possession or under its control; (d) all mineral, oil and gas rights, water
rights, sewer rights and other utility rights allocated to the Real Property;
and (e) all easements, licenses, privileges and other property interests
belonging or appurtenant to the Real Property (all of the foregoing items in
clauses (a) through (e) above, now or hereafter existing, collectively, the
“Property”).


Section 1.02. Purchase Price. The purchase price to be paid by Purchaser to
Seller for the Property is $5,750,000 (the “Purchase Price”). The Purchase Price
shall be paid by Purchaser in immediately available federal funds at Closing.


Section 1.03. Sublease of Property. On or before the Closing Date, Lessee and
Purchaser shall agree upon the Lease Agreement, pursuant to which Purchaser
shall sublease the Property to Lessee, at the rent and pursuant to the terms and
conditions contained therein (the “Lease”).


Section 1.04. Prorations. In view of the subsequent sublease of the Property to
Lessee pursuant to the Lease and Lessee’s obligations thereunder, there shall be
no proration of insurance, taxes, special assessments, utilities or any other
costs related to the Property between Seller and Purchaser at Closing. All real
and personal property and other applicable taxes and assessments, utilities and
any other charges relating to the Property which are due and payable on or prior
to the Closing Date shall be paid by Seller at or prior to Closing, and all
other taxes and assessments shall be paid by Lessee in accordance with the terms
of the Lease.


Section 1.05. Transaction Costs. Subject to Section 6.02(a) below, whether or
not the Transaction closes, (a) Seller shall be responsible for the payment of
up to an aggregate amount of $55,000.00 (the “Seller’s Cap”) towards the
Transaction Costs incurred by Seller and Purchaser in connection with the
Transaction, (b) Purchaser shall be responsible for the payment of any
Transactions Costs that exceed the Seller’s Cap, and (c) Seller and Purchaser
shall each be responsible for the payment of the fees and expenses of their
respective legal counsel, accountants and other professional advisers
(“Professional Fees”). The provisions of this Section shall survive Closing or
termination of this Agreement for any reason.





--------------------------------------------------------------------------------

Exhibit 10.14


Section 1.06. Earnest Money Deposit. Within three (3) days after the Effective
Date of this Agreement, Purchaser shall deposit with the Title Company the sum
of $50,000 (together with all interest accrued thereon, if any, the “Earnest
Money Deposit”). The Earnest Money Deposit shall be held by the Title Company
and shall be applied against the Purchase Price at Closing or disbursed as
provided herein; provided, however, at Purchaser’s direction and expense (if
any), the Earnest Money Deposit shall be placed in an interest-bearing account
by the Title Company. Except as otherwise provided herein, the Earnest Money
Deposit shall be non-refundable upon the expiration of the Inspection Period.


Section 1.07. Assignment of Ground Lease. Prior to Closing, Seller shall obtain
and deliver:


(a)Written approval and consent from Ground Landlord of: (i) the sale and
assignment from Seller to Purchaser or its designee (as determined by Purchaser
in its sole discretion) of the Property (including Seller’s interests in the
Ground Lease); (ii) the sublease of the Property by Purchaser, or its designee,
to Lessee pursuant to the Lease, at the rent and pursuant to the terms and
conditions contained therein; and (iii) Purchaser’s, or its designee’s,
placement of a mortgage or similar lien on or against (A) Purchaser’s, or its
designee’s, ground leasehold interest in the Property, provided, however,
Purchaser shall provide Seller with a landlord subordination and consent in
favor of M&T Bank or any subsequent lender in a form reasonably acceptable to
Purchaser, and (B) Purchaser’s, or its designee’s, interest in the improvements
located on the Property (collectively, the “Ground Lease Consents”).


(b)An estoppel certificate (or similar certificate or acknowledgment) from
Ground Landlord, in form and substance acceptable to Purchaser (the “Estoppel
Certificate”).


(c)An assignment and assumption of the Ground Lease in form acceptable to Seller
and Purchaser (the “Ground Lease Assignment”).


(d)An opinion of bond counsel in form and substance acceptable to Ground
Landlord (as required pursuant to Section 6.10 of the Ground Lease) (the “Bond
Counsel Opinion”).


The Estoppel Certificate, the Ground Lease Consents, the Ground Lease
Assignment, and the Bond Counsel Opinion, are collectively referred to herein as
the “Ground Lease Documents.”


ARTICLE II


DUE DILIGENCE


Section 2.01. Title Insurance.


(a)    Title Commitment and Title Policy. Purchaser has ordered a leasehold
interest title insurance commitment (the “Title Commitment”) with respect to the
Property issued by the Title Company, for an ALTA Leasehold Interest Extended
Coverage Title Insurance Policy in an amount not to exceed the appraised value
set forth in the Valuation (the “Title Policy”). Purchaser shall cause a copy of
the Title Commitment to be delivered to Seller. All costs related to the Title
Policy, escrow fees and other closing costs shall be included in Transaction
Costs, payable as set forth in Section 1.05.


(b)    Title Company. The Title Company is hereby employed by the parties to act
as escrow agent in connection with this Transaction. This Agreement shall be
used as instructions to the Title Company, as escrow agent, which may provide
its standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail. The
Title Company’s receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall





--------------------------------------------------------------------------------

Exhibit 10.14


be deemed to constitute conclusive evidence of the Title Company’s agreement to
be bound by the terms and conditions of this Agreement pertaining to the Title
Company.


(c)    Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party’s respective credit, all amounts necessary to
procure the delivery of any documents and to pay, on behalf of Purchaser and
Seller, all charges and obligations payable by them hereunder, respectively.
Seller and Purchaser will pay all charges payable by them to the Title Company.
The Title Company shall not cause the Transaction to close unless and until it
has received written instructions from Purchaser and Seller to do so. The Title
Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents and/or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Seller and Purchaser
or to interplead such documents and/or funds in an action brought in any such
court. Deposit by the Title Company of such documents and funds, after deducting
therefrom its reasonable charges, expenses and attorneys’ fees incurred in
connection with any such court action, shall relieve the Title Company of all
further liability and responsibility for such documents and funds.


(d)    Title Objections.


(i)Within seven (7) days after the Purchaser’s receipt of both the Title
Commitment and the Survey, Purchaser shall notify Seller in writing of
Purchaser’s objection to any exceptions or other title matters shown on the
Title Commitment or the Survey (each, a “Title Objection”). If any Title
Objection is not removed or resolved by Seller to Purchaser’s satisfaction at
least five (5) days prior to the Closing Date, then Purchaser shall have the
option, as its sole remedy, upon written notice to Seller on or before the
Closing Date, to terminate this Agreement, in which event the Earnest Money
Deposit shall be promptly returned to Purchaser and neither party will have any
further obligations or liability hereunder, except for those obligations
expressly stated to survive such termination.


(ii)If any supplement to the Title Commitment or the Survey discloses any
additional title defects which were not created by or with the consent of
Purchaser, and which are not acceptable to Purchaser, Purchaser shall notify
Seller in writing of its objection thereto (each, an “Additional Title
Objection”) within five (5) days following receipt of such supplement or
revision. If any Additional Title Objection is not removed or resolved by Seller
to Purchaser’s satisfaction at least five (5) days prior to the Closing Date,
then Purchaser shall have the option, as its sole remedy, to terminate this
Agreement upon written notice to Seller on or before the Closing Date, in which
event the Earnest Money Deposit shall be promptly returned to Purchaser and
neither party will have any further obligations or liability hereunder, except
for those obligations expressly stated to survive such termination.


(iii)Purchaser’s failure to timely deliver a Title Objection or an Additional
Title Objection shall be deemed Purchaser’s acceptance of the matters disclosed
by the Title Commitment and the Survey. If Purchaser does not terminate this
Agreement by reason of any Title Objection or Additional Title Objection, as
provided in this Section 2.01, then such Title Objection or Additional Title
Objection shall be deemed waived and approved by Purchaser and shall thereafter
be deemed a Permitted Encumbrance.


Section 2.02. Seller Documents. With reasonable promptness, but in no event
later than three (3) Business Days following the Effective Date, Seller shall
deliver to Purchaser the following items to the extent the same exist and are in
Seller’s possession or under its control (collectively, the “Seller Documents”):
(a) “as‑built” plans and specifications for the Property; (b) a certificate of
occupancy (or its jurisdictional equivalent) for the Property; (c) all surveys
related to the Property; (d) all environmental reports related to the Property
(including without limitation, Phase I and Phase II environmental investigation
reports); (e) all appraisals or valuations related to the Property; (f) all
guaranties and warranties in effect with respect to the Property; (g) full and
complete copies of any existing leases and current rent rolls related thereto
and all





--------------------------------------------------------------------------------

Exhibit 10.14


other agreements related to the Property, together with all amendments and
modifications thereof; (h) financial statements of the Seller and unit-level
financial statements for the Seller for the previous three years; (i)  all
property condition reports related to the Property; and (j) all other documents
related to the ownership, lease and operation of the Property, and reasonably
requested by Purchaser. Purchaser acknowledges and agrees that, as of the
Effective Date and except as expressly set forth in this Agreement, (a) neither
Seller nor Sellers’ agents, advisor, employees or contractors has made any
warranty or representation regarding the truth, accuracy or completeness of the
Seller Documents, (b) Seller expressly disclaims any such representation or
warranty, and (c) Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Seller Documents and Seller is
providing the Seller Documents or making the Seller Documents available to
Purchaser solely as an accommodation to Purchaser. Purchaser acknowledges and
understands that all the Seller Documents made available by Seller are only for
Purchaser’s convenience in making its own examination and determination prior to
the expiration of the Inspection Period as to whether it wishes to purchase the
Property, and, in so doing, Purchaser shall rely exclusively upon Seller’s
representations and warranties expressly set forth in this Agreement and on its
own independent investigation and evaluation of every aspect of the Property and
not on any materials supplied by Seller.


Section 2.03. Survey. Purchaser has ordered a current ALTA/ACSM “as built”
survey as required for the Property from a surveyor selected by Purchaser (the
“Survey”), together with (a) evidence reasonably satisfactory to Purchaser that
the Property fully complies with all zoning ordinances of the Governmental
Authority having jurisdiction over the Property (“Zoning Evidence”), and (b)
evidence reasonably satisfactory to Purchaser that the Property is not within a
100-year flood plain or a “Special Flood Hazard Area” as designated by the
Federal Emergency Management Agency. The Survey shall show all improvements and
shall plot all exceptions shown on the Title Commitment (to the extent
plottable), certified in favor of Purchaser, any requested Affiliate of
Purchaser and Title Company in a manner reasonably acceptable to Purchaser and
prepared in accordance with the appropriate “ALTA/ACSM” minimum standards. The
cost of the Survey shall be included in Transaction Costs, payable as set forth
in Section 1.05.


Section 2.04. Environmental.


(a)    Purchaser has ordered a current complete Phase I environmental
investigation report for the Property (the “Environmental Report”), from an
environmental inspection company selected by Purchaser, detailing and analyzing
certain aspects of the Property. Purchaser shall promptly provide Seller with a
copy of the final Environmental Report. The cost of the Environmental Report
shall be included in Transaction Costs, payable as set forth in Section 1.05.


(b)    Purchaser agrees to: (i) treat as confidential and maintain the
confidentiality of the findings and results of the Environmental Report, (ii)
refrain from disclosing the existence or content of the Environmental Report to
any third party, except to Purchaser’s lenders, insurers, attorneys,
professional consultants, agents and contractors, including its and their
employees, officers, members, representatives, and/or subcontractors, who have a
legitimate need to review the Environmental Report (collectively, “Purchaser’s
Representatives”), without first obtaining the express written consent of
Seller, which consent shall not be unreasonably withheld, conditioned or
delayed, but which may include the requirement for the execution of a
confidentiality agreement, in form and substance satisfactory to Seller, by such
third party; and (iii) cause Purchaser’s Representatives to treat as
confidential, and maintain the confidentiality of, the Environmental Report.


Section 2.05. Valuation. Purchaser has ordered a current site inspection and
valuation of the Property, separately stating values for the Real Property and
improvements, from a party selected by Purchaser (the “Valuation”). The
Valuation shall be in form and substance reasonably acceptable to Purchaser, and
shall be certified to Purchaser and any requested Affiliate of Purchaser. The
cost of the Valuation shall be included in Transaction Costs, payable as set
forth in Section 1.05.





--------------------------------------------------------------------------------

Exhibit 10.14


Section 2.06. Property Condition Report. Purchaser has ordered a current
property condition assessment and limited compliance audit as required for the
Property from an inspection company selected by Purchaser (the “Property
Condition Report”). The Property Condition Report shall be in form and substance
reasonably acceptable to Purchaser, and shall be certified to Purchaser and any
requested Affiliate of Purchaser. The cost of the Property Condition Report
shall be included in Transaction Costs, payable as set forth in Section 1.05.


Section 2.07. Inspections. From the Effective Date and for a period of thirty
(30) days thereafter (the “Inspection Period”) and subject to the limitations in
Section 2.04 and in this Section 2.07, (a) Purchaser may perform the
investigations, tests and inspections (collectively, the “Inspections”) with
respect to the Property that Purchaser deems reasonably appropriate, provided
that Purchaser provides Seller with twenty four (24) hours prior written notice
of each onsite Inspection of the Property; and (b) Seller shall, at all
reasonable times, (i) provide Purchaser and Purchaser’s officers, employees,
agents, advisors, attorneys, accountants, architects, and engineers with access
to the Property, all drawings, plans, specifications and all engineering reports
for and relating to the Property in the possession or under the control of
Seller, the files and correspondence relating to the Property, and the financial
books and records relating to the ownership, lease (if applicable), operation,
and maintenance of the Property, and (ii) allow such Persons to make such
inspections, tests, copies, and verifications as Purchaser considers necessary.
 
Purchaser agrees that in conducting any of the Inspections, Purchaser and/or its
agents and representatives (as applicable) will (i) use commercially reasonable
efforts to not unreasonably interfere with the operation and maintenance of the
Property; (ii) not damage any part of the Property or any personal property
owned or held by any third party; (iii) not injure or otherwise cause bodily
harm to Seller or its tenants, agents, invitees, contractors and employees; (iv)
maintain commercial general liability insurance of $1,000,000.00 combined single
limit for bodily injury, death, or property damage, covering any accident
arising in connection with the presence of Purchaser, its agents or
representatives, on the Property; (v) not permit any liens to attach to the
Property or any part thereof by reason of the exercise of Purchaser’s rights
hereunder; (vi) not conduct any intrusive sampling, testing or soil borings of
any kind (including, without limitation, any Phase II environmental tests)
without Seller’s prior written consent, which consent may be withheld, limited
or conditioned in Seller’s sole discretion; (vii) fully restore the Property to
the condition in which the same were found before any such inspections or tests
were undertaken; and (viii) notify Seller of its Inspections such that Seller
and its agents and representatives may be present during any such inspection,
investigation or test.


Section 2.08. Purchaser’s Right to Terminate. Notwithstanding any provision
contained herein, in addition to its right to terminate this Agreement as set
forth in Section 2.01(d), if (a) Purchaser determines, in its sole discretion,
that the Property is not satisfactory, and Purchaser provides written notice
thereof to Seller on or before expiration of the Inspection Period, or
(b) Purchaser and Lessee are unable to agree upon the terms and conditions of
the Lease as provided in Section 1.03, or (c)  Purchaser fails to obtain the
approval of any material change to the terms of the Transaction from Purchaser’s
Investment Committee prior to Closing, or (d) Sellers fails to obtain the Ground
Lease Consents or Purchaser, Seller and Ground Landlord are unable to agree upon
the terms and conditions of the Ground Lease Documents as provided in Section
1.07, then Purchaser shall have the option to terminate this Agreement, in which
event the Earnest Money Deposit shall be promptly returned to Purchaser and
neither party will have any further obligations or liability hereunder, except
for those obligations expressly stated to survive such termination.


Section 2.09. Seller’s Right to Terminate: Seller shall have the right to
terminate this Agreement if (a) Seller and Purchaser are unable to agree upon
the terms and conditions of the Lease as provided in Section 1.03, or (b) Seller
fails to obtain the Ground Lease Consents or Seller and Ground Landlord are
unable to agree upon the terms and conditions of the Ground Lease Documents as
provided in Section 1.07, and in either which event the Earnest Money Deposit
shall be promptly returned to Purchaser and neither party will have any further
obligations or liability hereunder, except for those obligations expressly
stated to survive such termination.





--------------------------------------------------------------------------------

Exhibit 10.14


ARTICLE III


CLOSING


Section 3.01. Closing Date. Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be set by mutual agreement of Seller and Purchaser (the
“Closing Date”); provided, however, that the Closing Date shall not extend
beyond the Closing Deadline. The parties shall deposit with the Title Company
all documents (including without limitation, the executed Transaction Documents)
as necessary to comply with the parties’ respective obligations hereunder on or
before the Closing Date or as otherwise mutually agreed upon by the parties. The
parties shall deposit all funds required hereunder with the Title Company on or
before the Closing Date.


Section 3.02. Funding. Notwithstanding any provision contained in this
Agreement, funding of the Transaction by Purchaser shall be contingent upon the
delivery of the executed Transaction Documents, satisfaction of the conditions
precedent set forth herein and in the other Transaction Documents, and
confirmation by Purchaser’s counsel that it or the Title Company has possession
of all Transaction Documents required by Purchaser.


Section 3.03. Possession. Possession of the Property, free and clear of all
tenants or other parties in possession, except in accordance with the Ground
Lease and the Lease, shall be delivered to Purchaser on the Closing Date.


ARTICLE IV


REPRESENTATIONS WARRANTIES AND COVENANTS


Section 4.01. Seller. Seller represents and warrants to, and covenants with,
Purchaser as follows:


(a)    Organization and Authority. Seller is duly organized or formed, validly
existing and in good standing under the laws of its state of incorporation, and
is qualified as a foreign corporation to do business in any jurisdiction where
such qualification is required. Seller has all requisite corporate power and
authority to own and operate the Property, to execute, deliver and perform its
obligations under this Agreement and all of the other Transaction Documents, and
to carry out the Transaction. The Person who has executed this Agreement on
behalf of Seller has been duly authorized to do so.


(b)    Enforceability of Documents. Upon execution by Seller, this Agreement and
the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.


(c)    No Other Agreements and Options. To the best of Seller’s knowledge, other
than the Ground Lease (and related documents), neither the Seller or the
Property is subject to any commitment, obligation, or agreement, including,
without limitation, any right of first refusal, option to purchase or lease
granted to a third party, which could or would (i) prevent Seller from
completing, or impair Seller’s ability to complete, the sale of the Property
under this Agreement or the subsequent lease of the Property pursuant to the
Lease, or (ii) bind Purchaser subsequent to consummation of the Transaction.
Except as otherwise disclosed by Seller in writing to Purchaser, there is no
lease in place, nor has there been any lease in place within the last twelve
(12) months of the Effective Date, related to all or any part of any Property,
even if any such lease will be terminated upon Closing.





--------------------------------------------------------------------------------

Exhibit 10.14


(d)    No Violations. To the best of Seller’s knowledge, the authorization,
execution, delivery and performance of this Agreement and the other Transaction
Documents will not (i) violate any provisions of the articles of incorporation
or other charter documents of Seller, (ii) result in a violation of or a
conflict with, or constitute a default (or an event which, with or without due
notice or lapse of time, or both, would constitute a default) under any other
document, instrument or agreement to which Seller is a party or by which Seller,
the Property or any of the property of Seller are subject or bound, (iii) result
in the creation or imposition of any Lien, restriction, charge or limitation of
any kind, upon Seller or the Property, or (iv) violate any law, statute,
regulation, rule, ordinance, code, rule or order of any court or Governmental
Authority applicable to Seller or the Property.
    
(e)    Compliance. Seller has not received any written notice alleging any
violation of (i) applicable statutes, regulations, rules, ordinances, codes,
licenses, permits, orders and approvals of each Governmental Authority having
jurisdiction over the Property, including, without limitation, all health,
building, fire, safety and other codes, ordinances and requirements, the
Americans With Disabilities Act of 1990, and all policies or rules of common
law, in each case, as amended, and any judicial or administrative interpretation
thereof, including any judicial order, consent, decree or judgment applicable to
the Property or the Seller (collectively, the “Legal Requirements”),
(ii) restrictions, covenants and encumbrances of record with respect to the
Property, and (iii) agreements, contracts, insurance policies (including,
without limitation, to the extent necessary to prevent cancellation thereof and
to insure full payment of any claims made under such policies), agreements and
conditions applicable to the Property or the ownership, operation, use or
possession thereof.


(f)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Without in any way limiting the provisions of Section 4.01(e),
Seller, and to the best of Seller’s knowledge, the Seller is not currently
identified on the OFAC List, and is not a Person with whom a citizen of the
United States is prohibited from engaging in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
executive order of the President of the United States.


(g)    Litigation. Seller has not received notice of a legal, administrative,
arbitration or other proceeding, claim or action of any nature or investigation
pending or involving or, to the best of Seller’s knowledge, threatened against,
Seller or the Property before any Governmental Authority, except as has been
disclosed in writing by Seller, which in any way materially adversely affects or
would be expected to materially adversely affect the Property, the business
performed and to be performed on the Property, the condition, worth or
operations of the Seller, or the ability of the Seller or the Lessee to perform
under this Agreement or any other Transaction Documents, or which questions or
challenges any of the Seller’s participation in the Transaction contemplated by
this Agreement or any other Transaction Document.


(h)    No Mechanics’ Liens. To the best of Seller’s knowledge, there are no
outstanding accounts payable, mechanics’ liens, or rights to claim a mechanics’
lien in favor of any materialman, laborer, or any other Person in connection
with labor or materials furnished to or performed on any portion of the
Property, which will not have been fully paid for on or before the Closing Date
or, to Seller’s knowledge, which might provide the basis for the filing of such
liens against the Property or any portion thereof. No work has been performed or
is in progress nor have materials been supplied to the Property or agreements
entered into for work to be performed or materials to be supplied to the
Property prior to the date hereof, which will not have been fully paid for on or
before the Closing Date or which might provide the basis for the filing of such
liens against the Property or any portion thereof. Seller shall be responsible
for any and all claims for mechanics’ liens and accounts payable that have
arisen or may subsequently arise due to agreements entered into for and/or any
work performed on, or materials supplied to the Property prior and subsequent to
the Closing Date, and Seller shall and does hereby agree to defend, indemnify
and forever hold Purchaser and Purchaser’s





--------------------------------------------------------------------------------

Exhibit 10.14


designees harmless from and against any and all such mechanics’ lien claims,
accounts payable or other commitments relating to the Property.


(i)    Condemnation. Seller has not received notice of a condemnation or eminent
domain proceedings affecting the Property or, to the best of Seller’s knowledge,
are contemplated.


(j)    Licenses and Permits. Seller possesses, and upon Closing, Lessee will
possess, all required licenses, permits and other authorizations, both
governmental and private, presently required by applicable provisions of law,
including statutes, regulations and existing judicial decisions, and by the
property and contract rights of third persons, necessary to permit the operation
of the business in the manner in which it presently is conducted at the
Property.


(k)    Intellectual Property. Seller possesses, and upon Closing, Lessee will
possess and have the right to use all intellectual property, licenses and other
rights as are material and necessary for the conduct of business in the manner
in which it presently is conducted at the Property.


(l)    Environmental.


(i)    To Seller’s knowledge, the Property is not in violation of any Hazardous
Materials Laws and/or any permits issued pursuant thereto (“Environmental
Permits”) and there are no unresolved prior violations of Hazardous Materials
Laws or Environmental Permits in connection with the Property.


(ii)    The Seller has not received any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to (A) liability for Hazardous Materials contamination or
USTs at the Property, or remediation thereof, pursuant to any Hazardous
Materials Law relating to the Property, (B) liability for other environmental
conditions in connection with the Property, or (C) any actual or potential
administrative or judicial proceedings in connection with any of the foregoing.


(iii)    The representations and warranties in this Section 4.01(l) are the sole
and exclusive representations and warranties of Seller with respect to Hazardous
Materials, Hazardous Materials Laws, Environmental Permits, and all other
environmental conditions and/or environmental matters.


(m)    Financial Statements. The financial statements concerning the Seller
delivered by or on behalf of Seller to Purchaser are true, correct and complete
in all respects, and no materially adverse change has occurred with respect to
such financial statements, since the date such financial statements were
prepared or delivered to Purchaser. Seller understands that Purchaser is relying
upon such financial statements and Seller represents that such reliance is
reasonable. All such financial statements were prepared in accordance with
generally accepted accounting principles consistently applied and accurately
reflect, as of the date of this Agreement and the Closing Date, the financial
condition of each individual or entity to which they pertain.


(n)    Solvency. There is no contemplated, pending or threatened Insolvency
Event or similar proceedings, whether voluntary or involuntary, pending against
the Seller, or to Seller’s knowledge, any of their respective Affiliates.


(o)    Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Seller shall use its best efforts to satisfy all conditions set
forth in Section 5.01 of this Agreement on or prior to the Closing Date.







--------------------------------------------------------------------------------

Exhibit 10.14


(p)    No Bankruptcy Petition. Seller hereby agrees that it shall not institute
against, or join any other Person in instituting against, Purchaser, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or any other proceeding under any federal or state bankruptcy or similar law.
The provisions of this Section shall survive the Closing or termination of this
Agreement. Notwithstanding the foregoing, the provisions of this Section shall
in no way limit any other rights Seller may have with respect to this Agreement,
either at law or in equity.


(q)    State Bulk Sales Statutes. Seller represents and warrants to Purchaser
that no bulk sales statutes promulgated by any Governmental Authority (“Bulk
Sales Statutes”) apply as a result of the sale of the Property. Seller agrees to
indemnify, defend and hold Purchaser harmless from and against any and all
losses, costs, damages, expenses (including without limitation, court costs and
reasonable attorney’s fees) and liabilities which may be sustained or incurred
by Purchaser, and/or any and all claims, demands, suits, proceedings and causes
of action which may be brought or raised against Seller or Purchaser, as a
result of or arising from (i) any claim that Purchaser has any liability or
obligations under the Bulk Sales Statutes (including without limitation, any tax
obligations or liabilities (or interest or penalties connected therewith) of
Seller) by reason of the transactions provided for herein; or (ii) the failure
of Purchaser to withhold any of Seller’s unpaid tax obligations, liabilities,
interest or penalties thereon from the Purchase Price or otherwise as required
under any Bulk Sales Statutes.


All representations and warranties of Seller made in this Agreement shall be
true in all material respects as of the date of this Agreement, shall be deemed
to have been made again at and as of the Closing Date, shall be true in all
material respects at and as of the Closing Date and, together with the covenants
made by Seller herein, shall survive Closing for a period of eighteen (18)
months.


Section 4.02. Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:
(a)    Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of its state of formation. Purchaser has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents to which it is a
party and to carry out the Transaction. The Person who has executed this
Agreement on behalf of Purchaser has been duly authorized to do so.


(b)    Enforceability of Documents. Upon execution by Purchaser, this Agreement
and the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.


(c)    Litigation. There are no actions or proceedings pending against or
involving Purchaser before any Governmental Authority which in any way
materially adversely affect or would be expected to materially adversely affect
Purchaser or Purchaser’s ability to perform under this Agreement and the other
Transaction Documents to which it is a party.


(d)    Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Purchaser agrees to use its best efforts to satisfy all conditions
set forth in Section 5.02 of this Agreement on or prior to the Closing Date.


All representations and warranties of Purchaser made in this Agreement shall be
true in all material respects as of the date of this Agreement, shall be deemed
to have been made again at and as of the Closing Date, shall be true in all
material respects at and as of the Closing Date, and, together with the
covenants made by Purchaser herein, shall survive Closing for a period of
eighteen (18) months.





--------------------------------------------------------------------------------

Exhibit 10.14






ARTICLE V


CONDITIONS PRECEDENT TO CLOSING


Section 5.01. Purchaser’s Conditions to Closing. Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:


(a)Seller, Lessee, Guarantor and Ground Landlord, as appropriate, shall have
delivered to Purchaser or the Title Company, as applicable, the following items:


(i)The Ground Lease Documents;


(ii)Such documents evidencing the legal status and good standing of Seller that
may be required by Purchaser and/or the Title Company for issuance of the Title
Policy, including, without limitation, certificates of good standing;


(iii)Fully executed originals of (A) the Lease, together with a fully executed
original of a memorandum thereof for the Property (the “Memorandum of Lease”),
(B) an Assignment of Warranties in the form of Exhibit D, attached hereto, or if
not assignable, evidence satisfactory to Purchaser that it will receive coverage
or protection acceptable to Purchaser for the matters covered by such
warranties, in either case, to the extent required by Purchaser (the “Assignment
of Warranties”), and all of the other Transaction Documents (including, without
limitation, the Guaranty);


(iv)Certificates evidencing the insurance coverage, limits and policies to be
carried by Lessee under and pursuant to the terms of the Lease, on the forms and
containing the information required by Purchaser, as landlord (“Lease Proof of
Insurance”);


(v)A certificate of an officer, manager or general partner, as applicable, of
each of Seller, Guarantor and Lessee, together with copies of each entity’s
(A) articles of organization or certificate of formation, as applicable, amended
to date; (B) operating agreement, bylaws or partnership agreement, as
applicable, amended to date; (C) resolutions authorizing the Transaction and the
execution of this Agreement and the other Transaction Documents, and identifying
the Person(s) authorized to execute this Agreement and the other Transaction
Documents; and (D) original certificates of good standing or similar documents
from the states in which each entity was organized or formed, and original
certificates of qualification or similar documents from the state where the
Property is located;


(vi)A duly executed affidavit from Seller stating that Seller is not a “foreign
person” as defined in the Federal Foreign Investment in Real Property Tax Act of
1980 and 1984 Tax Reform Act, in the form attached hereto as Exhibit C
(“Non‑Foreign Seller Certificate”);


(vii)Closing settlement statements approved by Seller and Purchaser to reflect
(A) the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement, and (B) a holdback of the Purchase Price, to be
held by Purchaser in escrow, equal to $120,000.00 (the “Holdback”);


(viii)To the extent not previously provided, the most recent financial
statements available for the Seller;







--------------------------------------------------------------------------------

Exhibit 10.14


(ix)Fully executed original of an escrow agreement with respect to the Holdback
(the “Escrow Agreement”); and


(x)All documents required to be delivered by this Agreement and the other
Transaction Documents and as may otherwise be required in order to fully and
legally close this Transaction.


(b)Purchaser shall have received the Title Commitment and the Title Company’s
irrevocable commitment to insure title by means of the Title Policy.


(c)Purchaser shall have determined, in its sole discretion in the good faith
exercise of its business judgment that there shall have been no materially
adverse change in the financial condition of Seller, Lessee, Guarantor or the
Property from the Effective Date.


(d)All representations and warranties of Seller set forth herein shall have been
true and correct in all respects when made, and all covenants, agreements and
conditions required to be performed or complied with by Seller prior to or at
the time of Closing in connection with the Transaction shall have been duly
performed or complied with by Seller prior to or at such time or waived in
writing by Purchaser.


(e)No event shall have occurred or condition shall exist which would, upon the
Closing Date, or, upon the giving of notice and/or passage of time, constitute a
breach or default hereunder or under any other Transaction Document, or any
other agreements between or among Purchaser, Seller, Guarantor or Lessee.


(f)Seller and Lessee shall have caused all leases and, unless otherwise agreed
to in writing by Purchaser, all subleases of the Property and any other
documents affecting the Property existing at Closing, at Purchaser’s sole
option, to be cancelled as of the Closing Date or subordinated to the Lease
pursuant to subordination agreements in form and substance satisfactory to
Purchaser.


Upon the fulfillment or Purchaser’s written waiver of all of the above
conditions, Purchaser shall deposit funds necessary to close this Transaction
with the Title Company and this Transaction shall close in accordance with the
terms and conditions of this Agreement. Unless otherwise agreed, all of the
documents to be delivered at Closing shall be dated as of the Closing Date.


Section 5.02. Seller’s Conditions Precedent to Closing. Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:


(a)    Purchaser shall have delivered to the Title Company the Purchase Price,
as adjusted pursuant to the requirements of this Agreement;


(b)    Purchaser shall have caused to be executed and delivered to the
appropriate Persons fully executed originals of all Transaction Documents,
including without limitation, the Lease, together with the Memorandum of Lease,
the Escrow Agreement, the Ground Lease Documents, and the Assignment of
Warranties;


(c)    Purchaser and Seller shall have approved the Title Company settlement
statements that reflect the credits, prorations, and adjustments contemplated by
or specifically provided for in this Agreement;


(d)    Purchaser shall have delivered to Seller and/or the Title Company such
other documents as may reasonably be required in order to fully and legally
close this Transaction; and







--------------------------------------------------------------------------------

Exhibit 10.14


(e)    All covenants, agreements and conditions required to be performed or
complied with by Purchaser prior to or at the time of Closing in connection with
the Transaction shall have been duly performed or complied with by Purchaser or
waived in writing by Seller prior to or at such time.


ARTICLE VI


DEFAULTS; REMEDIES


Section 6.01. Default. Each of the following shall be deemed an event of default
(each, an “Event of Default”):


(a)    If any representation or warranty of Seller or Purchaser set forth in
this Agreement or any other Transaction Document is false in any material
respect or if Seller or Purchaser renders any materially false statement;


(b)    If Seller or Purchaser fails to perform any of its obligations under this
Agreement after five (5) days’ notice and opportunity to cure; or


(c)    If any Insolvency Event shall occur with respect to any Seller or Lessee,
on the one hand, or Purchaser, on the other hand.


Section 6.02. Remedies. Upon any Event of Default, the non-defaulting party
shall be entitled to exercise, at its option and as its sole and exclusive
remedy, one of the following remedies:


(a)    The non-defaulting party may terminate this Agreement by giving written
notice to the defaulting party and (i) the non-defaulting party may recover from
the defaulting party all reasonable and verified out-of-pocket costs and
expenses incurred by the non-defaulting party hereunder (including without
limitation, the Transaction Costs, any other due diligence costs, and the
reasonable and verified fees and costs of legal counsel or other advisors), (ii)
the Earnest Money Deposit shall be promptly disbursed to the non-defaulting
party, and (iii) neither party will have any further obligations or liability
hereunder, except for those obligations expressly stated to survive such
termination; or


(b)    The non-defaulting party may waive the Event of Default and proceed with
the Closing.


ARTICLE VII


MISCELLANEOUS


Section 7.01. Transaction Characterization.


(a)    The parties intend that (i) all components of the Transaction shall be
considered a single integrated transaction and shall not be severable; and
(ii) the Lease shall constitute a lease of all, but not less than all, of the
Property.


(b)    The parties intend that the conveyance of the Property to Purchaser be an
absolute conveyance in effect as well as form, and that the instruments of
conveyance to be delivered at Closing shall not serve or operate as a mortgage,
equitable mortgage, deed of trust, security agreement, trust conveyance or
financing or trust arrangement of any kind, nor as a preference or fraudulent
conveyance against any creditors of Seller. After the execution and delivery of
the Ground Lease Assignment, Seller will have no legal or equitable interest or
any other claim or interest in the Property, other than the interest, if any,
set forth in the Lease. The parties also intend for the Lease to be a true lease
and not a transaction creating a financing lease, capital lease, equitable
mortgage,





--------------------------------------------------------------------------------

Exhibit 10.14


mortgage, deed of trust, security interest or other financing arrangement, and
the economic realities of the Lease are those of a true lease. Notwithstanding
the existence of the Lease, neither party shall contest the validity,
enforceability or characterization of the sale and purchase of the Property by
Purchaser pursuant to this Agreement as an absolute conveyance, and both parties
shall support the intent expressed herein that the purchase of the Property by
Purchaser pursuant to this Agreement provides for an absolute conveyance and
does not create a joint venture, partnership, equitable mortgage, trust,
financing device or arrangement, security interest or the like, if, and to the
extent that, any challenge occurs.


(c)    Each of the parties hereto agrees that it will not, nor will it permit
any Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 7.01.


Section 7.02. Risk of Loss.


(a)    Condemnation. If, prior to Closing, action is initiated to take the
Property, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may elect at or prior to Closing, to (i) terminate this
Agreement, in which event the Earnest Money Deposit shall be promptly returned
to Purchaser and neither party will have any further obligations or liability
hereunder, except for those obligations expressly stated to survive such
termination, or (ii) proceed to close, in which event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price.


(b)    Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property, or any part
thereof, suffers any damage prior to the Closing from fire or other casualty,
which Seller, at its sole option, does not elect to fully repair, Purchaser may
elect at or prior to Closing, to (i) terminate this Agreement, in which event
the Earnest Money Deposit shall be promptly returned to Purchaser and neither
party will have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination, or (ii) consummate the
Closing, in which event all of Seller’s right, title and interest in and to the
proceeds of any insurance covering such damage (less an amount equal to any
expense and costs reasonably incurred by Seller to repair or restore the
Property, which shall be payable to Seller upon Seller’s delivery to Purchaser
of satisfactory evidence thereof), to the extent that the amount of such
insurance does not exceed the Purchase Price, shall be assigned to Purchaser at
Closing, and Purchaser shall be entitled to a credit in the amount of Seller’s
deductible at Closing. Seller shall not be obligated to repair or restore the
damage to such Property on account of such casualty.


(c)    Maintenance of the Property and Insurance. From the Effective Date until
Closing, Seller shall continue to maintain the Property or cause the Property to
be maintained in good condition and repair, and shall continue to maintain or
cause to be maintained all insurance for the Property in the same or greater
amounts, with the same or greater coverage, and subject to the same or lower
deductibles as in existence as of the Effective Date.


Section 7.03. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service,
(c) email transmission, or (d) certified or registered mail, return receipt
requested, and shall be deemed to have been delivered upon (i) receipt, if hand
delivered, (ii) the next Business Day, if delivered by a reputable express
overnight delivery service, (iii) receipt of confirmation of email, if delivered
by email, or (iv) the third Business





--------------------------------------------------------------------------------

Exhibit 10.14


Day following the day of deposit of such notice with the United States Postal
Service, if sent by certified or registered mail, return receipt requested.
Notices shall be provided to the parties and addresses (or email addresses, as
applicable) specified below:


If to Seller:
IEC Electronics Corp - Albuquerque
105 Norton Street
Newark, NY 14513
Attention: Michael T. Williams
Email: mwilliams@iec-electronics.com
 
 
With a copy to:
Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, New York 14604
Attention: Kelly A. Pronti, Esq.
Email: kpronti@hselaw.com
 
 
If to Purchaser:
STORE Capital Acquisitions, LLC
8501 E. Princess Drive, Suite 190
Scottsdale, AZ 85255
Attention: Michael T. Bennett
                Executive Vice President - General Counsel
Email: mbennett@storecapital.com 
 
 
With a copy to:
Kutak Rock LLP
1801 California Street, Suite 3000
Denver, CO 80202
Attention: Kristine Poston, Esq.
Email: kristine.poston@kutakrock.com 



or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.


A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of Purchaser’s interest which shall have duly notified Seller in
writing of its name and address.


Section 7.04. Assignment. Purchaser may assign its rights under this Agreement
in whole or in part at any time to an Affiliate of Purchaser. Upon any
unconditional assignment of Purchaser’s entire right and interest hereunder to
an Affiliate of Purchaser, Purchaser shall automatically be relieved, from and
after the date of such assignment, of liability for the performance of any
obligation of Purchaser contained herein. Seller shall not, without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
discretion, sell, assign, transfer, mortgage, convey, encumber or grant any
easements or other rights or interests of any kind in the Property, any of
Seller’s rights under this Agreement or any interest in Seller, whether
voluntarily, involuntarily or by operation of law or otherwise, including,
without limitation, by merger, consolidation, dissolution or otherwise.





--------------------------------------------------------------------------------

Exhibit 10.14


Section 7.05. Indemnity.


(a)    Seller’s Indemnity. Seller shall indemnify, defend and hold harmless
Purchaser and its Affiliates, and their respective officers, directors,
shareholders, managers, members, employees, representatives, successors and
assigns, as applicable (collectively, the “Indemnified Parties”), from and
against any and all Losses of any nature arising from or connected with
(i) breach of any of the representations, warranties, covenants, agreements or
obligations of Seller set forth in this Agreement, and (ii) claims brought by
third parties and based on events occurring prior to the Closing Date that are
related to the ownership and operation of the Property prior to the Closing
Date, provided that the third party claims are not solicited, instigated, or
encouraged by the Indemnified Parties. Seller acknowledges and agrees that the
indemnification provisions of this Section 7.05(a) along with any and all
Purchaser remedies under the Lease (including, without limitation, remedies
related to Lessee’s remediation and indemnification responsibilities in the
Lease) and/or the Guaranty, shall be the sole and exclusive remedy of
Indemnified Parties against Seller, Lessee, and their Affiliates with respect to
Losses related to or arising from any failure or breach of any representation or
warranty set forth in Section 4.01(l), any environmental condition at the
Property and/or all other Losses related to, arising under, and/or that could be
the subject of a claim pursuant to. Hazardous Materials Laws. The obligations
under this Section 7.05(a) shall survive Closing.


(b)    Purchaser’s Indemnity. Purchaser shall indemnify, defend and hold
harmless Seller and its Affiliates, and their respective officers, directors,
shareholders, managers, members, employees, representatives, successors and
assigns, as applicable, from and against any and all Losses of any nature
arising from or connected with (i) breach of any of the representations,
warranties, covenants, agreements or obligations of Purchaser set forth in this
Agreement, and (ii) the Inspections. The obligations under this Section 7.05(b)
shall survive Closing.


Section 7.06. Brokerage Commission. Each of the parties represents and warrants
to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction. Each party
shall indemnify, defend and hold harmless the other party from and against any
and all claims, loss, costs and expenses, including reasonable attorneys’ fees,
resulting from any claims that may be made against the indemnified party by any
broker claiming a commission or fee by, through or under such indemnifying
party. The parties’ respective obligations under this Section 7.06 shall survive
Closing or termination of this Agreement.


Section 7.07. Reporting Requirements. The parties agree to comply with any and
all reporting requirements applicable to the Transaction which are set forth in
any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.


Section 7.08. Disclosures. Except as expressly set forth in Sections 7.07 and
7.16 and this Section 7.08 and as required by law or judicial action, prior to
Closing neither Seller nor Purchaser will make any public disclosure of this
Agreement or the other Transaction Documents, the Transaction or the provisions
of the Transaction Documents without the prior consent of the other party
hereto. The parties further agree that, notwithstanding any provision contained
in this Agreement, any party (and each employee, representative or other agent
of any party) may disclose to any and all Persons, without limitation of any
kind, any matter required under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.


Section 7.09. Time is of the Essence. The parties hereto expressly agree that
time is of the essence with respect to this Agreement.


Section 7.10. Non-Business Days. If the Closing Date or the date for delivery of
a notice or performance of some other obligation of a party falls on a Saturday,
Sunday or legal holiday in the state in





--------------------------------------------------------------------------------

Exhibit 10.14


which the Property is located, then the Closing Date or such notice or
performance shall be postponed until the next Business Day.


Section 7.11. Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.


Section 7.12. Limitation on Liability. Notwithstanding anything to the contrary
provided in this Agreement, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Agreement and
the Lease, that (a) there shall be absolutely no personal liability on the part
of any director, officer, manager, member, employee or agent of either party
with respect to any of the terms, covenants and conditions of this Agreement,
(b)  each party waives all claims, demands and causes of action against the
other party’s directors, officers, managers, members, employees and agents in
the event of any breach by such other party of any of the terms, covenants and
conditions of this Agreement, and (c)  each party shall look solely to the
assets of the other party for the satisfaction of each and every remedy in the
event of any breach of any of the terms, covenants and conditions of this
Agreement, such exculpation of liability to be absolute and without any
exception whatsoever.


Section 7.13. Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.


Section 7.14. Construction Generally. This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal bargains contained herein and therein, and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party. Seller and Purchaser were
each represented by legal counsel competent in advising them of their
obligations and liabilities hereunder.


Section 7.15. Further Assurances. Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all conveyances, transfers,
sales and assignments herein provided and to do any and all other acts and to
execute, acknowledge and deliver any and all documents as so requested in order
to carry out the intent and purpose of this Agreement.


Section 7.16. Securitizations and Other Transactions. As a material inducement
to Purchaser’s willingness to complete the transactions contemplated by this
Agreement and the other Transaction Documents, Seller hereby acknowledges and
agrees that Purchaser may, after the Closing Date, from time to time, (a)
advertise, issue press releases, send direct mail or otherwise disclose
information regarding the Transaction for marketing purposes; and (b) engage in
all or any combination of the following, or enter into agreements in connection
with any of the following or in accordance with requirements that may be imposed
by applicable securities, tax or other laws: (i) the sale, assignment, grant,
conveyance, transfer, financing, re-financing, purchase or re-acquisition of the
Property, the Lease or any other Transaction Document, Purchaser’s right, title
and interest in the Property, the Lease or any other Transaction Document, the
servicing rights with respect to any of the foregoing, or participations in any
of the foregoing, or (ii) a securitization and related transactions. Seller
agrees to use all reasonable efforts and to cooperate fully with Purchaser with
respect to all reasonable requests of Purchaser relating to the foregoing, which
includes





--------------------------------------------------------------------------------

Exhibit 10.14


without limitation, with respect to the activities described in subsection (b),
providing financial information, financial and other data, and other information
and materials which would customarily be required by a purchaser, transferee,
assignee, servicer, participant, investor or rating agency involved with respect
to any of the foregoing. The provisions of this Section 7.16 shall survive the
Closing.


Section 7.17. Attorneys’ Fees. In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other costs in addition to any other relief to which it may be entitled.


Section 7.18. Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, letters of intent, agreements and/or term or commitment
letters relating to the Transaction, including without limitation, the Letter of
Intent and any and all agreements related to confidentiality, exclusivity,
non-competition, non-solicitation of employees, non-solicitation or pursuit of
any business opportunity represented by the Transaction, or any other term or
condition which restricts any business activity of Purchaser or its affiliates,
(b) the terms and conditions of this Agreement shall control notwithstanding
that such terms are inconsistent with or vary from those set forth in any of the
foregoing agreements, and (c) this Agreement may only be amended by a written
agreement executed by Purchaser and Seller. The provisions of this Section shall
survive the Closing.


Section 7.19. Forum Selection; Jurisdiction; Venue. For purposes of any action
or proceeding arising out of this Agreement, the parties hereto expressly submit
to the jurisdiction of all federal and state courts located in the State of
Arizona. Seller consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of Arizona in
accordance with applicable law. Furthermore, Seller waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. Nothing contained in this Section shall limit or restrict the right
of Purchaser to commence any proceeding in the federal or state courts located
in the state in which the Property is located to the extent Purchaser deems such
proceeding necessary or advisable to exercise remedies available under this
Agreement.


Section 7.20. Separability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by Purchaser
shall not discharge or relieve Seller from any of its obligations hereunder.
Each provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
Person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. Subject to the provisions of Section 7.04, all
provisions contained in this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the successors and assigns of each party
hereto, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
This Agreement shall be governed by, and construed with, the laws of the state
in which the Property is located, without giving effect to any state’s conflict
of laws principles.


Section 7.21. Survival. Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of
Seller and Purchaser set forth in this Agreement shall survive the Closing.







--------------------------------------------------------------------------------

Exhibit 10.14


Section 7.22. Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO SHALL
AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO. SELLER FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM PURCHASER IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO.


Section 7.23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.


Section 7.24. “As Is, Where Is”. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND SUBJECT TO PURCHASER’S
RIGHTS TO TERMINATE THIS AGREEMENT HEREIN, (A) PURCHASER SHALL ACCEPT THE
PROPERTIES IN “AS IS, WHERE IS CONDITION, WITH ALL FAULTS” AND PURCHASER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT SELLER HEREBY SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES, ORAL OR WRITTEN, EXPRESS, IMPLIED OR STATUTORY,
PAST, PRESENT OR FUTURE, OF, AS TO OR CONCERNING THE PROPERTIES AND THE PHYSICAL
CONDITION OF THE PROPERTIES; (B) PURCHASER IS RELYING UPON ITS OWN DUE DILIGENCE
REVIEW IN PURCHASING THE PROPERTIES; AND (C) SELLER SHALL HAVE NO RESPONSIBILITY
OR LIABILITY AND IS HEREBY RELEASED BY PURCHASER FOR ANY CLAIMS WITH RESPECT TO
THE CONDITION OF THE PROPERTIES. THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE
CLOSING.
[Remainder of page intentionally left blank; signature page(s) to follow]





--------------------------------------------------------------------------------

Exhibit 10.14


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
PURCHASER:
STORE CAPITAL ACQUISITIONS, LLC,
a Delaware limited liability company
By:     _________________________
Name:     _________________________
Title:     _________________________
    
 
 
PURCHASER:
 
 
 
 
 
STORE CAPITAL ACQUISITIONS, LLC,
 
 
a Delaware limited liability company
 
 
 
 
By:
/s/ Christopher K. Burbach
 
Name:
Christopher K. Burbach
 
Title:
Executive Vice President








--------------------------------------------------------------------------------

Exhibit 10.14


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.


 
 
SELLER:
 
 
 
 
 
IEC Electronics Corp - Albuquerque,
 
 
a New Mexico corporation
 
 
 
 
By:
/s/ Michael T. Williams
 
Name:
Michael T. Williams
 
Title:
Chief Financial Officer





Exhibits:
No
A.
Defined Terms

B.
Property Address / Legal Description

C.
Non-Foreign Seller Certificate

D.
Assignment of Warranties






--------------------------------------------------------------------------------

Exhibit 10.14


EXHIBIT A


DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Agreement:


“Additional Title Objection” has the meaning set forth in Section 2.01(d)(ii).


“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.


“Assignment of Warranties” has the meaning set forth in Section 5.01(a)(iii).


“Bond Counsel Opinion” has the meaning set forth in Section 1.07(d).


“Bulk Sales Statutes” has the meaning set forth in Section 4.01(q).


“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.


“Closing” shall have the meaning set forth in Section 3.01.


“Closing Date” shall have the meaning set forth in Section 3.01.


“Closing Deadline” means the later of (i) five (5) Business Days following the
expiration of the Inspection Period, or (ii) satisfaction of the contingencies
set forth in Section 1.07.


“Earnest Money Deposit” has the meaning set forth in Section 1.05.


“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.


“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.


“Environmental Permit” has the meaning set forth in Section 4.01(l)(i).


“Environmental Report” has the meaning set forth in Section 2.04.


“Escrow Agreement” has the meaning set forth in Section 5.01(a)(ix).


“Estoppel Certificate” has the meaning set forth in Section 1.07(b).


“Event of Default” has the meaning set forth in Section 6.01.


“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.


“Ground Landlord” the City of Albuquerque, New Mexico, a political subdivision
of the State of New Mexico.





--------------------------------------------------------------------------------

Exhibit 10.14




“Ground Lease” means that certain Lease Agreement between Ground Landlord and
Seller dated as of March 1, 1999.


“Ground Lease Assignment” has the meaning set forth in Section 1.07(c).


“Ground Lease Consents” has the meaning set forth in Section 1.07(a).


“Ground Lease Documents” has the meaning set forth in Section 1.07.


“Guarantor” means IEC Electronics Corp., a Delaware corporation.


“Guaranty” means an unconditional guaranty of payment and performance in form
and substance acceptable to Lessor and Guarantor.


“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants,
the presence of which causes the Property to be in violation of any local, state
or federal law or regulation, (including without limitation, any Hazardous
Materials Law), or are defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “toxic substances”,
“contaminants”, “pollutants”, or words of similar import under any applicable
local, state or federal law or under the regulations adopted, and/or orders
issued pursuant thereto, including, but not limited to: (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §9601, et seq.; (ii) the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §1801, et seq.; (iii) the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. §6901, et seq.; and (iv) regulations adopted pursuant
to the aforesaid laws; (b) asbestos in any form which is friable, urea
formaldehyde foam insulation, transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million; (c) underground storage tanks; and (d) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority.


“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and binding legal requirements pertaining or
relating to the environmental condition of the Property or to Hazardous
Materials.


“Holdback” has the meaning set forth in Section 5.01(a)(vii).


“Indemnified Parties” has the meaning set forth in Section 7.05.


“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.


“Inspection Period” has the meaning set forth in Section 2.07.


“Inspections” has the meaning set forth in Section 2.07.





--------------------------------------------------------------------------------

Exhibit 10.14




“Lease” has the meaning set forth in Section 1.03.


“Lease Proof of Insurance” has the meaning set forth in Section 5.01(a)(iv).


“Legal Requirements” has the meaning set forth in Section 4.01(e).


“Lessee” means Seller.


“Letter of Intent” means that certain Letter of Intent dated July 25, 2016
between STORE Capital Corporation, on behalf of Purchaser, and Seller with
respect to the Transaction, and any amendments or supplements thereto.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).


“Losses” means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
interest, charges, fees, expenses, judgments, decrees, awards, amounts paid in
settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and costs incurred in the
investigation, defense and settlement of claims).


“Memorandum of Lease” has the meaning set forth in Section 5.01(a)(iii).


“Non-Foreign Seller Certificate” has the meaning set forth in
Section 5.01(a)(vi).


“Notices” has the meaning set forth in Section 7.03.


“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.


“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) those recorded easements,
restrictions, liens and encumbrances set forth as exceptions in the Title
Commitment and in the Title Policy to be issued by Title Company to Purchaser
and approved by Purchaser in its sole discretion in connection with this
Agreement; and (c) the Lease.


“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.


“Professional Fees” has the meaning set forth in Section 1.05.


“Property” has the meaning set forth in Section 1.01.


“Property Condition Report” has the meaning set forth in Section 2.06.





--------------------------------------------------------------------------------

Exhibit 10.14




“Purchase Price” means the amount specified in Section 1.02.


“Real Property” has the meaning set forth in Section 1.01.


“Seller Documents” has the meaning set forth in Section 2.02.


“Seller Entity” or “Seller Entities” means individually or collectively, as the
context may require, Seller, Guarantor and Lessee and any Affiliate of Seller,
Guarantor and Lessee.


“Seller’s Cap” has the meaning set forth in Section 1.05.


“Survey” has the meaning set forth in Section 2.03.


“Title Commitment” has the meaning set forth in Section 2.01(a).


“Title Company” means First American Title Insurance Company located at 2425 E.
Camelback Road, Suite 300, Phoenix, Arizona 85016, Attention: Kristin Brown,
National Commercial Services, or an alternative title insurance company selected
by Purchaser.


“Title Objection” has the meaning set forth in Section 2.01(d)(i).


“Title Policy” has the meaning set forth in Section 2.01(a).


“Transaction” has the meaning set forth in Section 1.01.


“Transaction Costs” means all out‑of‑pocket costs and reasonable expenses
incurred in connection with the Transaction, including but not limited to
(a) the procurement, or if the same is provided by Seller, the update of, the
Property Condition Report, Environmental Report, Survey, Title Commitment, Title
Policy, any title policy and all endorsements required by Purchaser and its
lender, (b) the Valuation, (c) any mortgagee’s title insurance policies required
by Purchaser’s lender, (d) all taxes (including stamp taxes and transfer taxes),
escrow, closing, transfer and recording fees. Transaction Costs expressly
exclude Professional Fees.


“Transaction Documents” means this Agreement, the Lease, the Guaranty, the
Memorandum of Lease, the Ground Lease Documents, the Escrow Agreement, the Lease
Proof of Insurance, the Non-Foreign Seller Certificate, the Assignment of
Warranties any and all documents referenced herein and therein, and such other
documents, payments, instruments and certificates as are reasonably required by
Purchaser and/or the Title Company.


“USTs” means any one or combination of underground tanks and associated product
piping systems used in connection with storage, dispensing and general use of
Hazardous Materials.


“Valuation” has the meaning set forth in Section 2.05.


“Zoning Evidence” has the meaning set forth in Section 2.03.



